Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The petition with traverse of restriction in the reply filed on 10/19/2021 is acknowledged and granted.  However, as outlined in the petition decision on page 9 mailed 10/19/2021, the decision does not foreclose the examiner from making a new restriction requirement under lack of unity in view of prior art now of record that addresses all of the common technical features as identified in the petition decision.  Specifically the prior art of record to Lee (US 2008/0014112 A1) provided in the below restriction requirement addresses all of the shared technical features identified on page 8 of the petition decision, specifically: a vessel, a moisture source to deliver moisture into the vessel, a vacuum system in connection with the vessel for subjecting the vessel to sub atmospheric pressure, wherein the vessel allows for homogenization within it, and wherein the vacuum system brings the latent moisture content of the vessel to a vaporization point for a period of time.  Accordingly an updated restriction requirement under lack of unity in view of the prior art now of record is made as provided below.
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-11, drawn to a method of treating organic material.
Group II, claims 12-20, drawn to an apparatus for treating organic material.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of: a vessel, a moisture source to deliver moisture into the vessel, a vacuum system in connection with the vessel for subjecting the vessel to sub atmospheric pressure, wherein the vessel allows for homogenization within it, and wherein the vacuum system brings the latent moisture content of the vessel to a vaporization point for a period of time; this technical feature is not a special Lee (US 2008/0014112 A1).  Specifically Lee discloses: 
a vessel (element 12), 
a moisture source to deliver moisture into the vessel (element 36 via pump element 42), 
a vacuum system (vacuum pump element 44) in connection with the vessel for subjecting the vessel to sub atmospheric pressure (paragraph [0041]), 
wherein the vessel allows for homogenization within it (vessel rotates to homogenize the organic material, paragraph [0023]) and 
wherein the vacuum system brings the latent moisture content of the vessel to a vaporization point for a period of time (paragraph [0024] and [0041]-[0043]; after introducing fluid, pressure is reduced and then vessel is heated until vaporization point is reach to create steam from fluid in material).  
As such the common technical feature between groups I (Claim 1-11) and II (Claim 12-20) do not make a contribution over the art and therefore lack unity of invention.
The requirement is still deemed proper and is therefore made FINAL.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The 35 USC 112(b) rejections of the previous Office Action have been remedied by the amended claims. As such, the 35 USC 112(b) rejections of the previous Office Action have been withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US2008/0014112 A1), herein referred to as Lee.
Claim 1 and 2, Lee discloses a method of treating organic material (paragraphs [0038]-[0048]; figure 2) comprising: 
moisturizing organic material to a latent moisture content entrained in the organic material (step 68, figure 2), wherein moisturizing the organic material comprises adding water to bring the latent moisture content from 75 to 125% of a dry weight of the organic material (paragraph [0040] wherein .8 part of water per part by weight of solid waste is equivalent to 80% which is within the claimed range of 75-125%); 
subjecting the moisturized organic material to a vacuum below atmospheric pressure for a period of time with the vacuum being sufficiently below atmospheric pressure to bring the latent moisture content to a vaporization point (steps 70-78; paragraphs [0041]); 
homogenizing the moisturized organic material while the moisturized organic material is being subjected to the vacuum below atmospheric pressure(step 64-78; wherein rotation of the drum causes homogenization of the biologic material), with the period of time being sufficient to create an internal pressure in the moisturized organic content to rupture cell walls of the moisturized organic material to provide treated organic material (paragraph [0024]); and 
delivering the treated organic material to further processing (paragraph [0047]).  
Further regarding Claim 2, Lee discloses the method as defined in claim 1 wherein subjecting the moisturized organic material comprises: 
operating a vacuum pump (Num. 44) in vacuum communication by a conduit with the moisturized organic material (See Para. 36); 
flowing a vapor stream through the conduit (step 68) past a heat exchanger inside a collection tank (Para. 40-44); 
while flowing the vapor stream, flowing the water into an exchanger inlet, through the fluid heat exchanger and out an exchanger outlet for use in moisturizing the organic material (Fig. 2, step 68-78), with temperature of the fluid being higher at the exchange outlet than at the exchanger inlet to condense moisture inside the collection tank (See Para. 37 and 40-44); 
passing the moisture inside the collection tank through an inlet valve into a condensation accumulator (element 36) (See Para. 26); and 
closing the inlet valve and opening an outlet valve when the moisture in the condensation accumulator reaches a first level for use in moisturizing the organic material and closing the outlet valve and opening the inlet valve when the moisture in the condensation accumulator 2Serial No. 15/028,719 reaches a second level, with the second level being below the first level, wherein moisturizing the organic material includes flowing the moisture from the outlet valve for moisturizing the organic material (See Para. 30, 35, 41, 45).
Regarding Claims 3-5 and 8-11, Lee discloses a method of treating organic material (paragraphs [0038]-[0048]; figure 2) comprising: 
flowing a vapor stream through a conduit past a heat exchanger inside a collection tank and while flowing the vapor stream, flowing fluid into an exchanger inlet, through the fluid heat exchanger and out an exchanger outlet (Fig. 2, step 68-78), with temperature of the fluid being higher at the exchange outlet than at the exchanger inlet to condense a condensed moisture inside the collection tank (See Para. 13); 
passing the condensed moisture inside the collection tank through an inlet valve into a condensation accumulator (Para. 13); 
closing the inlet valve and opening an outlet valve when the condensed moisture in the condensation accumulator reaches a first level and closing the outlet valve and opening the inlet valve when the condensant in the condensation accumulator reaches a second level, with the second level being below the first level (See Para. 13, 27, 41, 45, 48), wherein flowing the fluid comprises: flowing the fluid in a form of water into the exchanger inlet for moisturizing organic material and flowing the condensed moisture from the outlet valve for moisturizing the organic material (Para. 13, Fig. 2); 
operating a vacuum pump (44) in vacuum communication by the conduit with the moisturized organic material (Para. 36), with the organic material moisturized to a latent moisture content entrained in the organic material (Para. 40-41);  
subjecting the moisturized organic material to a vacuum below atmospheric pressure for a period of time with the vacuum being sufficiently below atmospheric pressure to bring the latent moisture content to a vaporization point(steps 70-78; paragraphs [0041]); 
homogenizing the moisturized organic material while the moisturized organic material is being subjected to the vacuum below atmospheric pressure(step 64-78; wherein rotation of the drum causes homogenization of the biologic material), with the period of time being sufficient to create an internal pressure in the moisturized organic content to rupture cell walls of the moisturized organic material to provide treated organic material(paragraph [0024]); and 
delivering the treated organic material to further processing(paragraph [0047]).  
Further Regarding Claim 4, Lee discloses the method as defined in claim 3, wherein opening the outlet valve includes opening a relief valve in fluid communication with the condensation accumulator (See Para. 13, 27, 41, 45, 48), and wherein closing the inlet valve comprises providing high and low level switch sensors sensing the first and second levels, with the high level switch sensor closing the inlet valve and the low level switch closing the outlet valve (Para. 41) (Fig. 2).
Further Regarding Claim 5, Lee discloses the method as defined in claim 3 further comprising: supplying the water to a feed tank (Step 68); flowing the water from the feed tank to a chiller; cooling the water in the chiller (See Para. 44); flowing the chilled water from the chiller to the vacuum pump (Para. 36), with the chilled water inside the vacuum pump acting as a seal fluid (See Para. 13), with the chilled water blended with the vapor stream inside the vacuum pump (See Para. 36, 44); flowing the blended chilled water and the vapor stream from the vacuum pump back to the feed tank (See Para. 36, 44); and flowing the chilled water from the chiller into the heat exchanger, with the flowing fluid flowing out of the exchanger and out of the outlet valve moisturizing the organic material (See Para. 40-48) (See Para. 13).  
Further Regarding Claim 8, Lee discloses the method as defined in claim 4 wherein heating comprises heating a working fluid and circulating the heated working fluid in internal conduits in the sealed vessel (See Claim 4).
Further Regarding Claim 9, Lee discloses the method as defined in claim 3 further comprising: adding heat to the moisturized organic material when an ambient temperature of the moisturized organic material is below the vaporization point (See Para. 13).  
Further Regarding Claim 10, Lee discloses the method as defined in claim 3 wherein moisturizing the organic material comprises adding non-potable water to the organic material (See Para. 40, 44).
Claim 11, Lee discloses the method as defined in claim 3 further comprising: 4Serial No. 15/028,719 adding heat for a period of time to the treated organic material sufficient to destroy pathogens in the treated organic material (See Para. 22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee.
Regarding Claim 6, Lee discloses the method as defined in claim 3 further comprising: heating the moisturized organic material while the moisturized organic material is being subjected to the vacuum below atmospheric pressure to create the vaporization point (See Para. 13).
Lee discloses the general conditions of the claimed invention except for the express disclosure of vaporization point between 30 to 17.80C. Lee discloses 250-300 degrees Fahrenheit.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have provided a vaporization point to between 30 to 17.80C, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding Claim 7, Lee discloses the method as defined in claim 6 wherein homogenizing the moisturized organic material comprises containing the moisturized organic material in a sealed vessel and rotating the sealed vessel with the moisturized organic material contained therein (See Para. 13).  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMER ISLAM whose telephone number is (571)272-8856. The examiner can normally be reached Monday - Thursday: 7:30 am - 5:00 pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMER ISLAM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725